

116 S3229 IS: Solar and Geothermal Tax Credit Expansion Act
U.S. Senate
2020-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3229IN THE SENATE OF THE UNITED STATESJanuary 28, 2020Ms. Cortez Masto (for herself and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide for an extension of the energy credit, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Solar and Geothermal Tax Credit Expansion Act.
		2.Extension and phaseout of energy credit
 (a)ExtensionsSection 48 of the Internal Revenue Code of 1986 is amended— (1)in subsection (a)—
 (A)in paragraph (2)(A)(i)(II), by striking January 1, 2022 and inserting January 1, 2027; and
 (B)in paragraph (3)(A)— (i)in clause (ii), by striking January 1, 2022 and inserting January 1, 2027; and
 (ii)in clause (vii), by striking January 1, 2022 and inserting January 1, 2027; and (2)in subsection (c)—
 (A)in paragraph (1)(D), by striking January 1, 2022 and inserting January 1, 2027; (B)in paragraph (2)(D), by striking January 1, 2022 and inserting January 1, 2027;
 (C)in paragraph (3)(A)(iv), by striking January 1, 2022 and inserting January 1, 2027; and (D)in paragraph (4)(C), by striking January 1, 2022 and inserting January 1, 2027.
					(b)Phaseouts
 (1)Solar energy propertySection 48(a)(6) of the Internal Revenue Code of 1986 is amended— (A)in subparagraph (A)—
 (i)by striking January 1, 2022, the energy percentage and inserting January 1, 2027, the energy percentage; (ii)in clause (i), by striking after December 31, 2019, and before January 1, 2021 and inserting after December 31, 2024, and before January 1, 2026; and
 (iii)in clause (ii), by striking after December 31, 2020, and before January 1, 2022 and inserting after December 31, 2025, and before January 1, 2027; and (B)in subparagraph (B), by striking begins before January 1, 2022, and which is not placed in service before January 1, 2024 and inserting begins before January 1, 2027, and which is not placed in service before January 1, 2029.
 (2)Fiber-optic solar, qualified fuel cell, and qualified small wind energy propertySection 48(a)(7) of such Code is amended— (A)in subparagraph (A)—
 (i)in clause (i), by striking after December 31, 2019, and before January 1, 2021 and inserting after December 31, 2024, and before January 1, 2026; and (ii)in clause (ii), by striking after December 31, 2020, and before January 1, 2022 and inserting after December 31, 2025, and before January 1, 2027; and
 (B)in subparagraph (B), by striking January 1, 2024 and inserting January 1, 2029. (c)Effective dateThe amendments made by this section shall apply to periods after December 31, 2019.
			3.Enhancing the energy credit for microturbines, combined heat and power systems, geothermal
			 heat pumps, and geothermal energy
 (a)In generalSection 48(a)(2)(A)(i) of the Internal Revenue Code of 1986 is amended— (1)by striking subclause (I);
 (2)by redesignating subclause (II), as amended by section 2 of this Act, as subclause (I); (3)by inserting after subclause (I), as redesignated by paragraph (2), the following:
					
 (II)energy property described in paragraph (3)(A)(iii) but only with respect to property the construction of which begins before January 1, 2027, and;
 (4)by amending subclause (III) to read as follows:  (III)energy property described in clause (ii), (iv), (v), (vi), or (vii) of paragraph (3)(A), and; and
 (5)by striking subclause (IV). (b)Effective dateThe amendments made by this section shall apply to periods after December 31, 2019, in taxable years ending after such date, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990).
			4.Extension and phaseout of credit for residential energy efficient property
 (a)Applicable percentageSubsection (g) of section 25D of the Internal Revenue Code of 1986 is amended— (1)in paragraph (1), by striking January 1, 2020 and inserting January 1, 2025;
 (2)in paragraph (2), by striking after December 31, 2019, and before January 1, 2021 and inserting after December 31, 2024, and before January 1, 2026; and (3)in paragraph (3), by striking after December 31, 2020, and before January 1, 2022 and inserting after December 31, 2025, and before January 1, 2027.
 (b)TerminationSubsection (h) of section 25D of such Code is amended by striking December 31, 2021 and inserting December 31, 2026. (c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2019.